UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 PARK-PREMIER MINING COMPANY (Name of Registrant As Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rule 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PARK-PREMIER MINING COMPANY 32391 Horseshoe Drive, Evergreen, Colorado80439 (303) 670-3885 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD [MEETING DATE] To the Stockholders of Park-Premier Mining Company: A special meeting of stockholders of Park-Premier Mining Company, a Utah corporation (“Park-Premier” or the “Company”), will be held on [MEETING DATE], at 10:00 a.m., Mountain Standard time, at 455 Sherman Street, Suite 300, Denver, Colorado80203 (the “Special Meeting”), for the following purposes: 1. To consider and act upon the proposed sale and development of land located in Wasatch County, Utah pursuant to the terms of the Project “A” and “C” Letter Agreements; 2. To consider and act upon a proposal to amend the articles of incorporation of the Company, as amended (the “Articles of Incorporation”), to increase the authorized shares of common stock from 2,000,000 to 50,000,000 and decrease the par value of common stock from $0.25 per share to $0.01 per share; and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. Your attention is directed to the accompanying proxy statement and material incorporated by reference therein for further information with respect to the matters to be acted upon at the Special Meeting. Pursuant to the Utah Business Corporation Act (“UBCA”) Section 16-10a-1202(3)(a), the board of directors has determined that it will make no recommendation with respect to Proposals 1 and 2 due to a conflict of interest.You are requested to consider Proposals 1 and 2 and vote without the benefit of a recommendation by the board of directors.Also, pursuant to the UBCA, Proposal 1 creates appraisal or dissenters’ rights.The information contained in the accompanying proxy statement gives you notice of and explains dissenters’ rights pursuant to UBCA Section 16-10a-1320(1). The presence of the holders of one-third of the Company’s outstanding stock entitled to vote at the Special Meeting, in person or represented by proxy, is necessary to constitute a quorum. YOUR VOTE IS IMPORTANT.YOU ARE URGED, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, TO COMPLETE, DATE AND SIGN THE ACCOMPANYING PROXY AND TO RETURN IT PROMPTLY IN THE POSTAGE-PAID RETURN ENVELOPE PROVIDED.If you return a proxy and then attend the meeting in person, you may revoke the proxy and vote in person on all matters submitted to a vote at the meeting. The record date for determining stockholders entitled to notice of, and to vote at, the Special Meeting is the close of business on [RECORD DATE]. Dated: By order of the Board of Directors, /s/ Robert W. Dunlap By:Robert W. Dunlap President, Chief Executive Officer, Chief Financial Officer and Director PARK-PREMIER MINING COMPANY 32391 Horseshoe Drive, Evergreen, Colorado80439 (303) 670-3885 PROXY STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS TO BE HELD [MEETING DATE] TABLE OF CONTENTS Page INTRODUCTION Summary Term Sheet Relating to Proposal 1 2 Record Date and Voting Securities 2 Required Votes and Voting Matters 2 Revocation 3 Expenses of Solicitation 3 Preemptive and Appraisal Rights 3 Interests of Certain Persons in Matters to be Acted Upon 3 Cautionary Statement Concerning Forward-Looking Information 4 QUESTIONS AND ANSWERS ABOUT THE PROPOSALS 4 PROPOSAL 1 – SALE AND DEVELOPMENT OF PROPERTY Background 7 Project “A” Letter Agreement 11 Project “B” Letter Agreement 12 Project “C” Letter Agreement 13 Board of Directors’ Reasons for Approving the Proposed Property Sale and Development 13 Regulatory Approvals 14 Federal Income Tax Consequences 14 Conflicts of Interest 14 Appraisal Rights 15 PROPOSAL 2 – AMENDMENT TO THE ARTICLES OF INCORPORATION Increase in Authorized Shares 18 Convertible Notes 18 Security Ownership of Certain Beneficial Owners and Management 18 Changes in Control 20 Conflicts of Interest 20 Potential Anti-Takeover Effect 21 Federal Income Tax Consequences 21 LEGAL PROCEEDINGS 22 OTHER BUSINESS 22 PROPOSALS OF STOCKHOLDERS 23 SELECTED FINANCIAL DATA 23 INCORPORATION BY REFERENCE 23 WHERE YOU CAN FIND MORE INFORMATION 24 ATTACHMENTS: Form of Proxy Card Appendix A – Text of Utah Business Corporations Act Sections 16-10a-1301 et seq. Appendix B – Consolidated Financial Statements 1 INTRODUCTION This proxy statement is furnished in connection with the solicitation by the board of directors of Park-Premier Mining Company of proxies in the accompanying form for use at the Special Meeting of stockholders to be held on [MEETING DATE], at 10:00 a.m., Mountain Standard time, at 455 Sherman Street, Suite 300, Denver, Colorado80203, and any adjournments or postponements thereof. This proxy statement and the accompanying proxy card were mailed on approximately [MAILING DATE]. Summary Term Sheet Relating to Proposal 1 Property to be Sold and Developed:Approximately 333 acres of land located in Wasatch County, Utah.For more detail, see discussion under the heading “Background” beginning on page7. Purchaser:Talisker Realty Limited or assigns, a Delaware corporation and wholly-owned lower-tier subsidiary of the Talisker Corporation, a private real estate development firm based in Toronto, Ontario, Canada.For more detail, see discussion under “Project “A” Letter Agreement” beginning on page11. Purchase and Development Terms:Sale Price of $7,000,000 comprised of $3,250,000 in cash, $3,750,000 in unimproved, platted single family lots located in the “Tuhaye” project in Wasatch County, Utah, and a $3,500,000 interest in a joint venture to develop approximately 30 acres of property .For more detail, see discussions under “Project “A” Letter Agreement” beginning on page11 and “Project
